Citation Nr: 9930134	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-28 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
amputation of the distal phalanx, left index finger, with 
residual fracture of the distal phalanx, middle and ring 
fingers.

2.  Entitlement to an effective date prior to November 15, 
1995 for the assignment of a 20 percent disability evaluation 
for amputation of the distal phalanx, left index finger, with 
residual fracture of the distal phalanx, middle and ring 
fingers.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to July 1956 
and from January 1958 to February 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision from the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that an evaluation in excess of 20 percent 
for amputation of the distal phalanx, left index finger, with 
residual fracture of the distal phalanx, middle and ring 
fingers, was not warranted.

The Board notes that in a March 1999 rating decision, the RO 
determined in pertinent part that the July 1956 rating 
decision, which evaluated residuals, fracture of the distal 
phalanx, left middle and ring fingers, as noncompensable, was 
not clear and unmistakable error.  The veteran was notified 
of that decision in April 1999.  A notice of disagreement as 
to that decision has not been received by the RO; thus that 
issue is not presently before the Board for determination. 



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is right-handed; his left hand is considered 
to be his minor extremity.  

3.  Amputation of the distal phalanx, left index finger, with 
residual fracture of the distal phalanx, middle and ring 
fingers, is manifested by no more than favorable ankylosis of 
the index, middle, and ring fingers of the minor hand.

4.  The veteran's claim of entitlement to an evaluation in 
excess of 10 percent for amputation of the distal phalanx, 
left index finger, with residual fracture of the distal 
phalanx, middle and ring fingers was received on November 15, 
1995.

5.  The record is silent for evidence indicative of an 
increase in disability within one year prior to the receipt 
of the veteran's November 15, 1995 claim for an increased 
evaluation.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for amputation of the distal phalanx, left index finger, with 
residual fracture of the distal phalanx, middle and ring 
fingers, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, 
Diagnostic Codes 5153, 5220, 5221, 5222, 5223 (1999).  

2.  An effective date earlier than November 15, 1995, for the 
assignment of a 20 percent disability evaluation for 
amputation of the distal phalanx, left index finger, with 
residual fracture of the distal phalanx, middle and ring 
fingers, is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1999); 
38 C.F.R. § 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in July 1953, the veteran's systems were 
clinically evaluated as normal with the exception of scars 
and the surgical separation of "web fingers" in the middle 
and ring fingers of both hands in 1939.  Good function and an 
acquired left middle finger deformity were also noted.  
Clinical records dated in April 1954 reflect a traumatic 
amputation of the left index finger as well as a wound, 
laceration and compound comminuted fracture of the left 
middle finger.  

A clinical record dated in October 1955 reflects a notation 
that the distal interphalangeal joint of the left long finger 
could not be extended beyond 150 degrees.  Clinical records 
dated in November 1955 reflect the veteran underwent plastic 
surgery for correction of partial syndactyly and to improve 
the function of his hands.  A December 1955 clinical record 
reflects an impression of a non-displaced fracture of the 
left carpal navicular.  Upon separation examination dated in 
May 1956, the veteran's systems were clinically evaluated as 
normal with the exception of tattoos, and an amputation at 
the distal phalangeal joint of the left hand.  

In a July 1956 rating decision, the RO granted entitlement to 
service connection for amputation of the distal phalanx of 
the left index finger, evaluated as noncompensable, effective 
July 17, 1956; and for a healed fracture of the distal 
phalanx of the left middle and ring finger, evaluated as 
noncompensable, from July 17, 1956.  

A VA outpatient treatment record dated in June 1981 reflects 
complaints of pain and swelling in the left hand.  The 
veteran also reported an inability to pick up anything.  A 
diagnosis of a left-hand infection was noted.  

A VA outpatient treatment record dated in September 1987 
reflects a notation that the veteran complained of swelling 
in his left-hand.  

Upon VA examination dated in April 1989, the examiner noted 
some deformity about the distal phalanges of the ring and 
long fingers which were attributed to congenital web.  Full 
range of motion in the joints of all fingers was noted.  A 
scar over the radial side of the distal phalanges of the long 
finger was also noted.  Relevant diagnoses of amputation of 
the distal phalanges, left index finger and congenital web 
between long and ring fingers, left hand separated at age 
eight were noted.

At his August 1989 RO hearing, the veteran testified that he 
sometimes experienced swelling and numbness in his left hand 
as well as an inability to grasp objects.  (Transcript, page 
2).  The veteran stated he had difficulty buttoning his 
clothes and tying his shoes.  (Transcript, page 3).  

VA outpatient treatment records dated in August 1993 reflect 
the veteran complained of pain and a knot in the palm of his 
left hand.  Mild tenderness was noted.  An impression of 
Dupuytren contracture was noted and stretching exercises were 
recommended.  

In a February 1994 statement to the RO, the veteran indicated 
that he had recently suffered an increase in the disability 
of his hand.  In a September 1994 rating decision, the RO 
determined that an evaluation in excess of 10 percent for 
amputation of the distal phalanx of the left index finger and 
residuals of fracture of the distal phalanx of the left 
middle and ring fingers was not warranted.  The veteran did 
not file a notice of disagreement as to that decision.

A VA clinical record dated in February 1995 reflects a 
notation of mild swelling in the left hand and continued 
treatment with stretching exercises and gentle massage.  A 
May 1995 VA clinical record reflects a notation of mild 
Dupuytren in the left palm, asymptomatic.  It was noted the 
veteran fully extended his fingers.

On November 15, 1995, the RO received the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
left-hand injury.  The veteran also submitted a picture of 
himself, including his left hand, taken in August or 
September 1953 while he was in the service.  

A VA outpatient treatment record dated in April 1996 reflects 
no changes in the left hand from prior examination and no 
complaints or physical findings.
 
At his October 1996 RO hearing, the veteran testified that he 
could not grasp or pick up anything with his left hand and he 
experienced pain which crept up his arm.  The veteran also 
stated he had a lot of discomfort during the winter.  The 
veteran reported he was currently taking Motrin for pain 
relief.  The veteran stated that a heating pad gave him the 
best relief.  (Transcript, page 2).  The veteran testified 
that he could not pick up anything with three of his fingers 
and that if he picked up anything of a certain weight, he 
would have to support it with his right hand.  The veteran 
also reported experiencing numbness in his hand.  
(Transcript, page 3).  The veteran stated he could not flex 
his fingers to touch the palm of his hand and extension hurt.  
(Transcript, pages 3-4).  The veteran also stated he was 
self-conscious about his hand and he experienced pain all of 
the time.  The veteran testified that he was right-handed.  
(Transcript, page 4).

An October 1996 statement from the veteran's sister reflects 
that the veteran's fingers were all straight prior to 
entering the service.  She stated that when the veteran 
returned from active service, he had lost part of a finger 
and the second and third fingers were deformed.  She also 
stated the veteran had difficulty with buttons, bolts, and 
screws.  The veteran's sister stated that his left hand and 
thumb swelled and hurt more in the winter because of the 
cold.  

An October 1996 statement from H. R. reflects that he knew 
the veteran to have pain and difficulty grasping and holding 
items with his left hand.  He also stated the problem was 
more severe in cold weather.  H. R. further stated that he 
noticed the swelling of the veteran's left hand caused him 
continuous pain.  He stated he understood the pain caused by 
finger amputations because he also had burn and surgical 
amputations.  

Upon VA examination dated in November 1996, the examiner 
noted evidence of degenerative joint disease with Heberden's 
nodes in the hands bilaterally.  A swan-neck deformity in the 
left index long and ring fingers, as well as in the right 
hand index long, ring, and small fingers.  The examiner also 
noted painful motion of the metacarpal phalangeal joint of 
the left thumb.  The examiner noted an amputation stump at 
the distal interphalangeal joint of the left index finger 
which was well healed.  The remaining motion of the index 
metacarpal phalangeal and interphalangeal joint was normal.  
Examination of the left long finger demonstrated that the 
veteran had a swan-neck deformity.  The veteran had 10 
degrees of hyperextension of the proximal interphalangeal 
joint with further flexion of 70 degrees.  The examiner also 
noted a mallet finger deformity of the distal interphalangeal 
joint with flexion of 65 degrees and further flexion of 80 
degrees.  There was no active extension of that distal 
interphalangeal joint.  Examination of the ring finger 
demonstrated swan-neck deformity with 15 degrees of 
hyperextension of the proximal interphalangeal joint with 
further flexion of 70 degrees.  No significant deformity of 
the left small finger was noted and its range of motion was 
normal.  Diagnoses of bilateral deformity of the hands, 
bilateral degenerative joint disease in the hands, residual 
amputation distal phalanx of the left index finger, and 
residual fractures and injuries to the left middle and ring 
finger were noted.  The examiner also noted bilateral 
onychomycosis of the fingernails.

In a March 1997 statement of the case, the RO determined that 
a 20 percent disability evaluation was warranted for 
amputation of the distal phalanx of the left index finger 
with residual fracture of the distal phalanx, left middle and 
ring fingers, effective November 15, 1995.  

Upon VA examination dated in December 1998, the veteran 
reported having no difficulty with his left wrist or with his 
left thumb.  The veteran reported difficulty picking up 
objects and buttoning shirts.  The veteran also reported that 
his whole arm hurt during cold weather.  The examiner noted 
that the amputation scar appeared to be well healed with 
good, thick skin and did not appear to be sensitive.  The 
examiner noted the middle finger had deformity at the distal 
joint level and the veteran was unable to extend 60 degrees 
of extension, but had passive extension.  The distal phalanx 
was also noted as deviating toward the thumb about 60 
degrees.  The examiner noted that part of that was probably 
related to the veteran's webbed fingers because the middle 
finger on the right hand showed a similar but less severe 
deviation toward the thumb.  It was noted that the veteran 
reported an abnormal nail on the ring finger as part of his 
childhood condition.  The veteran was able to close his 
fingers down fully.  The examiner noted the veteran could 
basically make a powerful grasp with all of his fingers and 
extend them quite well, except for the distal phalanx of the 
middle finger.  Diagnoses of a remote injury to the left 
index, middle, and ring fingers; remote navicular fracture, 
and some degenerative changes at the joint at the base of the 
thumb were noted.  The examiner opined that the veteran's 
increasing impairment of use of his left upper extremity was 
probably due to his shoulder injury and he did not see 
anything in the hand that made him feel that the injury to 
the hand was actually getting worse.

At his July 1999 hearing before a member of the Board, the 
veteran testified that he experienced constant pain in his 
hands and had problems with manipulation and grasping.  
(Transcript, page 3).  The veteran also testified that his 
hand stayed swollen and he had problems getting a watch on 
and off as well as problems buttoning a shirt or tying shoes.  
(Transcript, page 4).  The veteran stated that he alternated 
between Motrin and another medication for pain relief.  
(Transcript, page 5).  The veteran testified that his 20 
percent disability evaluation should have been effective to 
1956.  (Transcript, page 9).  The veteran also testified that 
his condition had gotten worse since his discharge from the 
service.  (Transcript, page 8).  


Analysis

I.  Entitlement to an increased evaluation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Amputation of the index finger with metacarpal resection 
(more than one-half the bone lost) warrants a 20 percent 
disability evaluation in the minor hand.  A 20 percent 
disability evaluation is also warranted for amputation of the 
index finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto, on the minor hand.  
Amputation of the index finger through the middle phalanx or 
at the distal joint on the minor hand warrants a 10 percent 
disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5153 (1999).  

Handedness, for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1999).

Amputation at distal joints or through distal phalanges will 
be rated as prescribed for favorable ankylosis of the 
fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5126-5151 
(1999).

Favorable ankylosis of multiple fingers is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5220-5223 (1999).  In 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

	(1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation.

	(2) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.

	(3) With only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the basis of 
whether motion is possible to within two inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.

	(4) With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal join of 
other digits.

Favorable ankylosis of five digits of one hand warrants a 50 
percent evaluation for the major hand and a 40 percent 
evaluation for the minor hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5220 (1999).  

Favorable ankylosis of four digits of one hand is rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5221 (1999).  
A 50 percent evaluation is warranted for the thumb, index, 
middle, and ring fingers of the major hand and a 40 percent 
evaluation is warranted for the minor hand.  The thumb, 
index, middle, and little fingers warrant a 50 percent 
evaluation for the major hand and a 40 percent evaluation for 
the minor hand.  The thumb, index, ring, and little fingers 
warrant a 50 percent evaluation for the major hand and a 40 
percent evaluation for the minor hand.  The thumb, middle, 
ring, and little fingers warrant a 50 percent evaluation for 
the major hand and a 40 percent evaluation for the minor 
hand.  The index, middle, ring, and little fingers warrant a 
40 percent evaluation for the major hand and a 30 percent 
evaluation for the minor hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5221 (1999).

Favorable ankylosis of three digits of one hand is rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5222 (1999).  
The thumb, index and middle fingers warrant a 40 percent 
evaluation for the major hand and a 30 percent evaluation for 
the minor hand.  The thumb, index, and ring fingers warrant a 
40 percent evaluation for the major hand and a 30 percent 
evaluation for the minor hand.  The thumb, index and little 
fingers warrant a 40 percent evaluation and a 30 percent 
evaluation is warranted for the minor hand.  The thumb, 
middle, and ring fingers warrant a 40 percent evaluation for 
the major hand and a 30 percent evaluation for the minor 
hand.  The thumb, middle, and little fingers warrant a 40 
percent evaluation for the major hand and a 30 percent 
evaluation for the minor hand.  The thumb, ring, and little 
fingers warrant a 40 percent evaluation for the major hand 
and a 30 percent evaluation for the minor hand.  The index, 
middle, and ring fingers warrant a 30 percent disability 
evaluation for the major hand and a 20 percent disability 
evaluation for the minor hand.  The index, middle and little 
fingers warrant a 30 percent evaluation for the major hand 
and a 20 percent evaluation for the minor hand.  The index, 
ring and little fingers warrant a 30 percent evaluation for 
the major hand and a 20 percent evaluation for the minor 
hand.  The middle, ring and little fingers warrant a 20 
percent evaluation for both the major and minor hands.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5222 (1999).

Favorable ankylosis of two digits of one hand is rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5223 (1999).  
A 30 percent evaluation is warranted for the thumb and index 
finger of the major hand and a 20 percent evaluation is 
warranted for the minor hand.  The thumb and middle fingers 
warrant a 30 percent evaluation for the major hand and a 20 
percent evaluation for the minor hand.  The thumb and ring 
fingers warrant a 30 percent evaluation for the major hand 
and a 20 percent evaluation for the minor hand.  The thumb 
and little fingers warrant a 30 percent evaluation for the 
major hand and a 20 percent evaluation for the minor hand.  
The index and middle fingers warrant a 20 percent evaluation 
for both the major and minor hand.  The index and ring 
fingers warrant a 20 percent evaluation for both the major 
and minor hand.  The index and little fingers warrant a 20 
percent evaluation for both the major and minor hand.  The 
middle and ring fingers warrant a 10 percent evaluation for 
both the major and minor hands.  The middle and little 
fingers warrant a 10 percent evaluation for both the major 
and minor hands.  The ring and little fingers warrant a 10 
percent evaluation for the major and minor hands.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5223 (1999).  

	(a) The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within two inches of the transverse fold of the 
palm.  Limitation of motion of less than one inch in either 
direction is not considered disabling.

	(b) Combination of finger amputations at various levels, 
or of finger amputations with ankylosis or limitation of 
motion of the fingers will be rated on the basis of the grade 
of disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  

As the veteran is right-handed, his left hand is considered 
to be his minor extremity.  The veteran's most recent VA 
physical examination reflects the veteran reported no 
difficulties with his left thumb and there was no indication 
of a little finger disability.  Favorable ankylosis of the 
remaining three digits is supported by the medical evidence 
of record thus warranting a 20 percent disability evaluation 
for the minor hand.  Because the medical evidence of record 
does not support ankylosis of the thumb or little finger, an 
evaluation in excess of 20 percent is not warranted.  

The Board recognizes that the veteran has been diagnosed with 
degenerative changes of the left hand, as shown by x- ray. 
However, the maximum disability evaluation warranted pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999) is 
10 percent, less than the 20 percent evaluation currently 
assigned.  Additionally, the currently assigned 20 percent 
evaluation is the highest percentage provided for in 
Diagnostic Code 5153 for the amputation of the index finger 
on the minor hand.  The Board notes that pyramiding, that is 
the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service- 
connected disabilities. 38 C.F.R. § 4.14 (1999).

The Court has also held that when a diagnostic code provides 
for compensation based solely upon limitation of motion, that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also 
be considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. §§ 4.40 
and 4.45 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Id.  However, the competent 
and contemporary medical evidence fails to reveal objectively 
verified symptoms of pain, other than some swelling, such as 
atrophy, weakness, or increased temperature.  Upon VA 
examination dated in December 1998, the examiner noted the 
veteran could basically make a powerful grasp with all of his 
fingers and extend them quite well except for the distal 
phalanx of the middle finger.  The examiner also noted that 
the left middle finger deformity was probably related to the 
veteran's webbed fingers because the middle finger of the 
right hand showed a similar but less severe deviation.  The 
Board also notes that the veteran takes only Motrin for pain 
relief.  Thus, based upon the competent medical evidence of 
record the Board concludes that the veteran manifests no 
additional functional disability due to pain on use to 
warrant an evaluation in excess of the currently assigned 20 
percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  The Board emphasizes 
that the evidence in this case is not so evenly balanced as 
to require application of the provisions of 38 U.S.C.A. 
§ 5107(b); rather, the preponderance of the evidence is 
against the veteran's claim.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5153, 5220, 5221, 5222, 5223 (1999).

II.  Entitlement to an effective date prior to November 15, 
1995 for the assignment of a 20 percent disability 
evaluation.

The effective date for the veteran's award is governed by 
38 U.S.C.A. § 5110(a) (West 1991), which provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400 (1999).  However, in cases involving a claim for an 
increased evaluation, the effective date may be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  See Quarles 
v. Derwinski, 3 Vet. App. 129, 134-135 (1992).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).

A review of the record reflects that in a September 1994 
rating decision, the RO determined that an evaluation in 
excess of 10 percent for amputation of the distal phalanx, 
left index finger, with residual fracture of the distal 
phalanx, middle and ring fingers, was not warranted.  The 
veteran did not file a timely notice of disagreement as to 
that decision and it became final.  The veteran's claim of 
entitlement to an increased evaluation was received on 
November 15, 1995.  The record is silent for evidence 
indicative of an increase in disability within one year prior 
to the receipt of the veteran's claim for an increase.  Thus, 
the effective date of the grant of a 20 percent disability 
evaluation cannot be earlier than the date the claim was 
received.  Therefore, the claim for an effective date prior 
to November 15, 1995, for the assignment of a 20 percent 
disability evaluation for amputation of the distal phalanx, 
left index finger, with residual fracture of the distal 
phalanx, middle and ring fingers, must be denied.



ORDER

An evaluation in excess of 20 percent for amputation of the 
distal phalanx, left index finger, with residual fracture of 
the distal phalanx, middle and ring fingers, is denied.

An effective date prior to November 15, 1995 for amputation 
of the distal phalanx, left index finger, with residual 
fracture of the distal phalanx, middle and ring fingers, is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

